          Case MDL No. 3004 Document 55-2 Filed 04/28/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION



 IN RE: PARAQUAT PRODUCTS                                   MDL No. 3004
 LIABILITY LITIGATION
                                                        PROOF OF SERVICE



      Pursuant to Rule 3.2(d) and Rule 4.1(a) of the Rules of Procedure for the United

States Judicial Panel on Multidistrict Litigation, I hereby certify that I caused a copy of

the foregoing Notice of Appearance to be served upon counsel of record in this action via

the U.S. Judicial Panel on Multidistrict Litigation CM/ECF system on April 28, 2021. A

copy was also served via U.S. Mail on the following parties:

 THE CORPORATION TRUST                        CT CORPORATION SERVICE CO.
 COMPANY                                      2595 Interstate Drive, Suite 103
 Corporation Trust Center                     Harrisburg, PA 17110
 1209 Orange St.
 Wilmington, DE 19801                         Registered Agent for Defendant
                                              Chevron U.S.A., Inc.
 Registered Agent for Defendants
 Syngenta Crop Protection, LLC,
 Syngenta AG, Syngenta Seeds, LLC and
 Chevron Chemical Company LP



Dated: April 28, 2021                    s/Amanda M. Williams
                                         Amanda M. Williams (#341691)
                                         GUSTAFSON GLUEK PLLC
                                         120 South 6th Street, Suite 2600
                                         Minneapolis, Minnesota 54402
                                         Phone: 612-333-8844
                                         awilliams@gustafsongluek.com
